Citation Nr: 1607638	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-25 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy, right lower extremity.

2.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy, left lower extremity.

3.  Entitlement to a rating in excess of 30 percent for residual of cold injury, right foot.

4.  Entitlement to a rating in excess of 30 percent for residual of cold injury, left foot.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.  

This matter comes before the Board of Veterans' Appeals  (hereinafter Board) on appeal from a May 2011 rating decision, by the Nashville, Tennessee, Regional Office (RO), which denied the Veteran's claims of entitlement to a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity, a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity, a rating in excess of 30 percent for residuals of cold injury to the right foot, a rating in excess of 30 percent for residuals of cold injury to the left foot, and entitlement to a TDIU.  He perfected a timely appeal to that decision.  

On May 20, 2015, the Veteran appeared at the RO and testified at a videoconference hearing before a Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

In June 2015, the Board remanded the Veteran's claim for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in October 2015.  

The Veterans Law Judge (VLJ) who conducted the May 2015 hearing is no longer available to decide the appeal.  In November 2015, the Veteran was notified that he could attend another hearing conducted by a VLJ who would decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal).  The Veteran was afforded 30 days to respond and was notified that if no response was submitted, the Board would proceed with the appeal.  The Veteran did not respond and the Board is proceeding with the appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

The issues of entitlement to increased ratings for peripheral neuropathy of the lower extremities, and increased rating for residuals of cold injury to the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran is service connected for peripheral neuropathy, left lower extremity associated with residual of cold injury, left foot, rated as 40 percent disabling; peripheral neuropathy, right lower extremity associated with residuals of cold injury, right foot, rated as 40 percent disabling; residuals of cold injury, left foot, rated as 30 percent disabling; and residuals of cold injury, right foot, rated as 30 percent disabling.  The Veteran's combined schedular rating is 90 percent.  

2.  The Veteran's service-connected disabilities have precluded substantially gainful employment for which his education and occupational experience would otherwise qualify him.  

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.15, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2010 from the RO to the Veteran which was issued prior to the RO decision in May 2011.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

In summary, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  


II.  Factual background.

Received in November 2010 was an application for compensation based on unemployability (VA Form 21-8940), wherein the Veteran indicated that he became too disabled to work in 2004.  The Veteran reported that he had an eighth grade education and he had occupational experience as a security guard.  The Veteran also reported that he had to quit working because of his bilateral leg disorder.  

Submitted in support of the Veteran's claim were VA progress notes dated from July 2008 through October 2010.  These records show that the Veteran received clinical evaluation and treatment for several disabilities, including peripheral neuropathy of the lower extremities and residuals of cold injury of the feet.  During a clinical visit in November 2009, it was noted that the Veteran's peripheral neuropathy was due to residuals of frostbite injury; it was recommended that the Veteran undergo debridement of hypertrophic nails of both feet.  An attending note, dated in September 2010, reflects an assessment of peripheral vascular disease; it was noted that the Veteran complained of weakness of the legs and an inability to ambulate.  

The Veteran was afforded a VA examination in November 2010.  At that time, it was noted that the Veteran has never had a stroke; he denied weakness in extremities.  He did report numbness in both lower extremities, left greater than the right.  The Veteran reported that this has been going on ever since he was exposed to snowy winters of 1952 in Korea, and he was exposed to below-freezing temperature throughout the whole winter.  He did not really mention this to anybody until 1992 when his feet were getting cold all the time.  He has not been on medications and is on no medications.  The Veteran described the numbness as moderate; he noted that the numbness was present all the time and there are no flare-ups.  There was no tingling or burning.  He did not report any aggravating or alleviating factors.  He was not on any treatment for it and has never been on any treatment.  He denied any history of seizures chronic headaches presyncope or syncope.  He reported falling just once in the past but usually does not have any chronic falls.  As far as his daily activities are concerned, he uses a cane now as he is worried about falls but noted that the numbness was not really interfering with his day-to-day activities.  The Veteran denied depression, anxiety, nightmares, loss of appetite or loss of sleep.  Following a physical examination, the examiner noted a diagnosis of peripheral neuropathy; he stated that this is moderate to severe in the lower extremities.  The examiner observed that the Veteran did not have any other risk factors for it, but he did have a risk factor of alcoholism.  Therefore, he concluded that it is at least as likely as not secondary to his prior alcoholism and potentially from the cold injury in the Korean War.  The examiner also concluded that the peripheral neuropathy can impair the Veteran's physical activities but he should be able to do a sedentary job.  

The Veteran was also afforded a special VA examination for evaluation of the sciatic nerve in November 2010.  The assessment was bilateral peripheral neuropathy.  It was conceivable that physical activities particularly walking or standing for long periods of time could exacerbate his pain.  It was not conceivable to discuss it in terms of limitation of motion however as this could not be adequately assessed during a single medical examination.  

In an addendum to the above medical examinations, in February 2011, a VA examiner stated that, from a peripheral neuropathy standpoint which he had commented was at least as likely as not secondary to alcoholism and probably previous cold injury in the Korean War, the Veteran would have limitation to physical activities and jobs requiring walking etc but he would be able to do a sedentary job.  The examiner noted that the Veteran did not really report any arthralgias in his feet.  He also stated that the Veteran had no peripheral vascular disease and his dorsalis pedis was 2+ bilaterally.  Hence, the only cold injury residual from that examination appears to be peripheral neuropathy which also could be likely due to alcoholism.  

Received in January 2012 were VA progress notes dated from August 2006 to May 2011, which show that the Veteran received clinical attention and treatment for his bilateral lower extremity and bilateral foot disorders.  

At his personal hearing in May 2015, the Veteran testified that his legs have become so weak that he is not able to walk; in fact, the Veteran reported that he has to use a wheelchair.  The Veteran also reported increased numbness and tingling in his legs.  The Veteran also testified that his toenails get trimmed once a year at the VA; however, he has to have his toenails clipped every three months because of the cold injury.  The Veteran maintained that he is completely unable to obtain or maintain employment as a result of his lower extremities.  The Veteran testified that his legs get very tired; as a result, he is unable to perform even sedentary jobs.  

Received in August 2015 were VA treatment records dated from March 2013 to July 2015.  These records reflect that the Veteran received follow up evaluation and treatment for several disabilities, including peripheral neuropathy of the lower extremities.  

The Veteran was afforded another VA examination for evaluation of residuals of cold injury to the feet in August 2015.  Following a physical evaluation, a VA examiner opined that the Veteran's former cold injury residuals and peripheral nerve condition would not be expected to render the Veteran "unemployable" at this time based on current exam and the history provided by the Veteran at this time.  These conditions could potentially limit the Veteran's ability to operate motor vehicles and ambulate, but would not be expected to limit the Veteran's ability to perform more sedentary or light duty occupations at this time.  The examiner noted that the Veteran freely admitted that his only major limiting condition regarding mobility and function at this time was his severe chronic obstructive pulmonary disease, requiring oxygen replacement therapy.  


III.  Legal Analysis-TDIU.

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the Veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, under the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

In this case, the Veteran is service connected for peripheral neuropathy, left lower extremity associated with residual of cold injury, left foot, rated as 40 percent disabling; peripheral neuropathy, right lower extremity associated with residuals of cold injury, right foot, rated as 40 percent disabling; residuals of cold injury, left foot, rated as 30 percent disabling; and residuals of cold injury, right foot, rated as 30 percent disabling.  His combined schedular rating is 90 percent.  Therefore, he meets the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  For reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

As noted above, in August 2015, the Veteran's file was referred to a VA examiner for an opinion regarding the effect of his service-connected disabilities on his ability to obtain or maintain gainful employment.  Following a review of the Veteran's files, the VA examiner opined that the Veteran's cold injury residuals and peripheral nerve condition would not be expected to render the Veteran "unemployable" at this time based on the current exam and the history provided by the Veteran at this time.  The examiner did observe that the conditions could potentially limit the Veteran's ability to operate motor vehicles and ambulate, but would not be expected to limit the Veteran's ability to perform more sedentary or light duty occupations at this time.  

Considering all evidence of record, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran is unable to work as a result of his service connected disabilities.  While the August 2015 VA examiner did not clearly indicate that the Veteran was unemployable due to his service-connected disabilities, he clearly indicated that the Veteran has physical limitations to employment.  Specifically, the August 2015 medical opinion suggests that the Veteran is precluded from all but sedentary employment.  The Board further observes that the Veteran has a somewhat limited education and occupational experience.  The Veteran reported only an eighth grade education; and, the Board notes that his work experience as a security guard is not sedentary in nature.  Moreover, the VA examiner specifically noted that the peripheral neuropathy in the lower extremities and cold injury residuals could limit the Veteran's ability to operate motor vehicles and ambulate.  The Veteran reportedly uses a wheelchair, which the examiner noted was due to a respiratory disorder rather than the disabilities affecting the lower extremities.  Nonetheless, based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining gainful employment consistent with his education and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  In resolving all reasonable doubt in favor of the Veteran, entitlement to a TDIU rating is warranted.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.  


REMAND

Although the Board sincerely regrets any additional delay, the issues of entitlement to increased ratings for peripheral neuropathy of the right and left lower extremities, and increased ratings for residuals of cold injury to the feet must be remanded for further development.  

The Board remanded the appeal in June 2015 for further evidentiary development of the claims.  In its remand, the Board requested that the Veteran be afforded a VA examination for evaluation of his claimed disabilities.  Afterwards, the RO was to readjudicate the claims on appeal, and issue an SSOC.  The Veteran was afforded VA examinations in August 2015 and an SSOC was issued in October 2015.  

The VBMS records system indicates that the Veteran was afforded additional VA Compensation and Pension examinations for peripheral neuropathy of the lower extremities and cold injury of the feet in February 2016.  The Board finds that outstanding relevant VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records dated from December 2015 to date. 

2.  The AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated this claim.  Specific consideration must be given to all evidence received since the last SSOC, which was issued in October 2015.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond, before the record is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


